Citation Nr: 0914478	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative bladder 
transistional cell carcinoma residuals including bladder 
resection and an ileal conduit urinary diversion claimed as 
the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from February 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for post-operative bladder 
transistional cell carcinoma with "ideal" conduit residuals 
claimed as the result of Agent Orange exposure.  In March 
2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  The Veteran's post-operative bladder transistional cell 
carcinoma residuals with bladder resection and an ileal 
conduit urinary diversion have been objectively shown to have 
originated secondary to his presumed Agent Orange exposure 
while in the Republic of Vietnam.  


CONCLUSION OF LAW

Post-operative bladder transistional cell carcinoma residuals 
including bladder resection and an ileal conduit urinary 
diversion claimed as the result of Agent Orange exposure was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for service connection, the Board observes 
that the RO issued VCAA notices to the Veteran in January 
2006, February 2006, and May 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The January 2006 and 
February 2006 VCAA notices were issued prior to the May 2006 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 2002).  Where a Veteran served 
continuously for ninety days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2008) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

The Veteran's service treatment records make no reference to 
bladder cancer or other bladder abnormalities.  The Veteran's 
service personnel records indicate that he served in the 
Republic of Vietnam.  

Clinical documentation from E. T. B., Jr., M.D., dated in 
August 1998 conveys that the Veteran was found to have 
papillary bladder tumors; underwent transurethral resection 
of the tumors; and was diagnosed with papillary transistional 
cell carcinoma.  Clinical documentation from Dr. B. dated in 
October 1998 relates that the Veteran underwent a bilateral 
pelvic lymphadenectomy; radical cystoprostatectomy; and an 
ileoconduit urinary diversion.  

In his January 2006 claim for service connection, the Veteran 
advanced that service connection was warranted for chronic 
post-operative bladder cancer residuals secondary to his 
Agent Orange exposure in the Republic of Vietnam.  He 
reported that he had served with the Army in Long Binh, 
Republic of Vietnam, in 1969.  The area around his 
installation was sprayed with a defoliant and no vegetation 
grew.  

An August 2007 written statement from T. H. W., M.D., conveys 
that the Veteran was diagnosed with a "history of bladder 
cancer, status post cystectomy October 1998."  Dr. W. 
commented that:

He does have a remote history of smoking, 
and has a history of being in Vietnam, 
exposure to Agent Orange, etc.  If 
clinical studies show that there is a 
relationship of Agent Orange being 
related to cancer, this patient appears 
to be a victim of such an association.  

In a November 2007 written statement, Dr. B. opined that:

I have not been involved in his care 
since he left the area in 1999, but the 
question is whether his exposure to Agent 
Orange could have played a role in the 
development of bladder cancer.  I have 
personally seen this occur.  I think that 
there is a possibility that this could 
[have] been a carcinogen that ultimately 
related to the development of bladder 
cancer at the age of 54.  The other 
factor that could play a role is that he 
had smoked, but quit twenty years before, 
so again this was not an ongoing 
carcinogen either.  Both of these factors 
could be responsible for the ultimate 
development of his invasive bladder 
tumor.  

In a January 2008 written statement, Dr. B. clarified that:

Since he had both exposure to Agent 
Orange and had a smoking history, I think 
that it would be reasonable to assume 
that there is a 50% chance that the 
bladder cancer could have arisen as a 
result of exposure to Agent Orange.  

At the March 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
treating VA urologist informed him that "most probably" his 
bladder cancer was etiologically related to his Vietnam War 
service.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran served in the Republic of Vietnam.  
Therefore, he is presumed to have been exposed to Agent 
Orange and other herbicides.  Bladder cancer was not 
manifested during active service or for many years 
thereafter.  The Veteran was initially diagnosed with and 
treated for bladder cancer in 1998.  The Veteran's treating 
private and VA physicians have opined that his bladder cancer 
was most probably etiologically related to his presumed Agent 
Orange exposure.  In the absence of any competent medical 
evidence to the contrary, the Board concludes that service 
connection is warranted for post-operative bladder 
transistional cell carcinoma residuals including bladder 
resection and an ileal conduit urinary diversion.  


ORDER

Service connection for post-operative bladder transistional 
cell carcinoma residuals including bladder resection and an 
ileal conduit urinary diversion is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


